DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 5/13/2022. Claims 1-18 and 21 are pending and have been considered below.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Evan T Perry (Reg No 62,190) on 7/21/2022.

The Claims in the application has been amended as follows.
In the Claims:

(1)	Replace claim 12 with the following:
-12. The method according to claim 11, wherein the scheduling request comprises an identifier of a class of quality of service for the uplink data transmission, and wherein the determining, based on the network condition, the one or more radio resources available for the uplink data transmission comprises determining, based on the network condition and on the identifier, the one or more radio resources available for the uplink data transmission.-


Allowable Subject Matter
Claims 1-18, 21 are allowed.
The following is an examiner’s statement of reasons for allowance: This communication warrants no Examiner's Reason for Allowance, as the prosecution and Applicant's reply make evident Reasons for Allowance (refer to Applicant's persuasive arguments/remarks filed on 5/13/2022), satisfying the record "record as a whole" as required by rule 37 CFR 1.104(e). In this case, the substance of Applicant's remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for Allowance is in all probability evident from the record. Therefore, no Examiner's Statement of Reasons for Allowance is necessary (see M.P.E.P. 1302.14). Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (US 2019/0313332) discloses a system and method for UE adaptation framework for power saving.
Li et al. (US 2019/0289621) discloses a system and method for uplink information processing where first control information is sent in first downlink transmission time interval. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is 571-270-1688.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631